Citation Nr: 0639987	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 21, 2001 
for the award of nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In October 2002, the RO awarded 
nonservice-connected pension benefits, effective March 21, 
2001.  The veteran was informed of the decision in November 
2002.  

A review of the veteran's Substantive Appeal shows that he 
requested an opportunity to present personal testimony at a 
local hearing.  The May 2005 deferred rating decision shows 
that the requested hearing was scheduled in May 2005 and that 
he failed to appear for the scheduled hearing.  In view of 
the foregoing, the Board determines that there is no need for 
additional development as it pertains to the veteran's 
hearing request, as he was scheduled for the requested 
hearing and he failed to appear for the hearing.  


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
nonservice-connected pension benefits in February 2000; in 
the December 2000 rating decision, the RO denied the claim of 
entitlement to nonservice-connected pension benefits.  

2.  The veteran did not file a timely Notice of Disagreement 
with the December 2000 decision.  

3.  The RO construed the March 21, 2001 statement as a claim 
to reopen the claim of entitlement to nonservice-connected 
pension benefits.  

4.  In October 2002, the RO awarded nonservice-connected 
pension benefits on an extraschedular basis, effective March 
21, 2001.  


CONCLUSION OF LAW

An effective date earlier than March 21, 2001 for the award 
of nonservice-connected pension benefits is not assignable.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400(b) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In July 2002, January 2004, April 2004, and March 2005, the 
veteran was provided with correspondence (notice letters) 
which informed him of the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The Board concludes that the 
discussions contained in the notice letters complied with 
VA's duty to notify.  For example, the veteran was 
specifically notified of the evidence that is necessary to 
substantiate the claim; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process; he was informed of the evidence that VA received, 
and had not received, in connection with the claim; and he 
was informed of where to send the information and how to 
contact VA if he had questions or needed assistance.  The 
veteran was also notified of the efforts that VA would make 
to assist him in obtaining evidence necessary to substantiate 
the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also told, in essence, to submit all evidence he had 
in his possession that was relevant to the claim.  

Following the July 2002 notice letter, the RO granted the 
claim of nonservice-connected pension.  At that time, the RO 
assigned an effective date.  In this situation, the claim has 
been more than substantiated-it has been proven.  When a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's claim for nonservice-
connected pension have been granted, i.e., proven, and he was 
assigned an initial effective date, section 5103(a) notice is 
no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of nonservice-connected pension benefits 
and the assignment of an effective date, because the claim 
has already been proven and the purpose of section 5103(a) 
has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for an earlier effective 
date for nonservice-connected pension by way of a statement 
of the case and supplemental statement of the case.  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the VA medical 
treatment records, the March 2000 VA examination report, and 
the veteran's statements have been obtained and associated 
with the claims file.  The RO attempted to obtain additional 
information regarding the veteran's employment at Service Cab 
Company by issuing development letters in January 2004, April 
2004, and March 2005.  The veteran was informed in March 2005 
that the efforts to obtain such information were unsuccessful 
and he was provided an opportunity to submit such information 
for VA review.  To date, the requested employment information 
has not been received.  

The veteran has not identified any other obtainable medical 
records or evidence pertinent to the claim.  The Board is 
similarly unaware of any outstanding obtainable evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements.  

II.  Analysis

In a June 2002 statement in support of his claim, the veteran 
indicated that he wanted to reopen the claim of entitlement 
to nonservice-connected pension (NSC) benefits.  He asserted 
that he is unable to maintain employment.  The veteran states 
that he filed VA Form 21-4138 dated on March 21, 2001 and 
that in the March 2001 statement he requested a review of his 
claim of entitlement to NSC pension benefits.  In the July 
2002 development letter from the RO, the veteran was informed 
that his claim was under review and he was informed of the 
evidence necessary to establish entitlement to NSC benefits.  

In the October 2002 rating decision, the RO awarded NSC 
pension benefits, effective March 21, 2001.  The veteran now 
claims entitlement to an effective date prior to March 21, 
2001 for the award of nonservice connected benefits.  He 
initially asserted that the effective date of the award 
should be February 17, 2000.  He later asserted that the 
effective date for nonservice-connected pension should be 
February 1999.

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date is the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(ii).  However, an 
award of disability pension may not be effective prior to the 
date entitlement arose.  See 38 C.F.R. § 3.400(b)(1).  

However, if within one year from the date on which the 
veteran became permanently and totally disabled, he files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  See 38 C.F.R. § 3.400(b)(ii)(B).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2002).  "Date of receipt" generally means the date on which 
a claim, information or evidence was received by the VA. 38 
C.F.R. § 3.1(r).  

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant, 
which may be interpreted as applications or claims, both 
formal and informal, for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the receipt of VA medical records will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen under certain circumstances.  See 38 
C.F.R. § 3.157(b).  

On February 17, 2000, VA received the veteran's initial claim 
of entitlement to nonservice-connected pension benefits.  On 
the Veteran's Application for Compensation or Pension, he 
indicated that he was self-employed as a cab driver and that 
the last time he held employment was in September 1999.  

In the December 2000 rating decision, the RO denied the 
veteran's claim for NSC pension because the record did not 
indicate that the veteran was permanently and totally 
disabled.  The RO relied on the findings of the March 2000 VA 
examination report and the information that the veteran 
reported on the Veteran's Application for Compensation or 
Pension.  The veteran was notified of the adverse action that 
same month.  He, however, did not appeal the decision and it 
therefore became final.

In June 2002, the veteran completed VA Form 21-527.  A review 
of the VA form shows that the veteran indicated that he 
became totally disabled in October 2000 and that he held 
employment at Service Cab Company in Georgia.  

At the time of the RO's October 2002 decision, the veteran's 
disabilities for nonservice-connected pension purposes 
included: hypertension, evaluated as 20 percent disabling; a 
left rotator cuff tear, evaluated as 20 percent disabling; 
diabetes mellitus, evaluated as 10 percent disabling; right 
carpal tunnel syndrome, evaluated as 10 percent disabling; 
left carpal tunnel syndrome, evaluated as 10 percent 
disabling; and cervical disc disease, evaluated as 30 percent 
disabling.  The RO awarded a permanent and total evaluation 
for nonservice-connected disabilities on an extraschedular 
basis, effective March 21, 200l.  

Note that if the veteran does not meet either the "average 
person" or the "unemployability" tests provided under the 
applicable law, a determination is required as to whether the 
veteran should be granted entitlement to nonservice-connected 
disability pension on an extraschedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that 
he or she is unemployable by virtue of age, occupational 
background, or other related factors.  

At the outset, the Board finds that the March 21, 2001 
statement is appropriately construed as a claim to reopen the 
claim of entitlement to nonservice-connected pension 
benefits.  A review of the record shows that the RO denied 
the February 2000 claim for nonservice-connected pension 
benefits in December 2000, and the veteran did not file a 
timely Notice of Disagreement with that decision.  That 
decision is therefore final.  Only a request for revision 
premised on clear and unmistakable error (CUE) can result in 
an assignment of an effective date prior to December 21, 
2000.  Since the veteran has not raised a claim for clear and 
unmistakable error with respect to the December 2000 rating 
decision denying the claim for nonservice-connected pension, 
his request for an earlier effective date of February 1999 
and February 2000 cannot be substantiated.  

In Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  

In light of Rudd, the question becomes whether an earlier 
effective date between December 21, 2000 (date notified of 
the December 2000 final adverse determination) and March 20, 
2001 (day prior to the March 21, 2001 claim) is warranted for 
the award of nonservice-connected pension.  

The Board observes that there is no earlier claim for 
nonservice-connected pension prior to March 21, 2001 but 
after December 21, 2000 (date of final decision denying 
nonservice-connected pension).  The only correspondence from 
the veteran during that time frame was received on March 7, 
2001.  In that correspondence, the veteran only requested a 
copy of his military records.

In order for the veteran to receive an effective date prior 
to the March 21, 2001 (date of claim), the record must show 
that within one year from the date on which the veteran 
became permanently and totally disabled, he filed a claim for 
a retroactive award and established that a physical or mental 
disability, which was not the result of his own willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled.  In that situation, the 
award for nonservice-connected pension may be effective from 
the date of receipt of claim or the date in which the veteran 
became permanently and totally disabled.  

A review of the record reveals that there is no evidence on 
file showing that the veteran was incapacitated between 
December 21, 2000 and March 20, 2001.  It naturally follows 
therefore that the veteran's failure to file a claim prior to 
March 21, 2001 was not due to any incapacitation.  Given 
such, an effective date earlier than March 21, 2001 (date of 
claim) is not warranted.  In reaching this conclusion, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than March 21, 2001 for the award 
of nonservice-connected pension benefits is not assignable.  
The claim is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


